DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 11/18/2021.
Claims 1,  7-11, and 17 -20 are pending of which claims 1, 11, and 20 are independent, and claims 2-6 and 12-16 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 8-11, 18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120057560 to Park (hereinafter “Park”) in view of US. Pub. 20200235869 to Pradas (hereinafter “Pradas”)

Regarding claim 1: Prada discloses a method performed by a terminal in a wireless communication system, the method comprising: identifying that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations); identifying, that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell (Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW); identifying whether a packet duplication is activated (Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT); and transmitting, to a base station, failure related information associated with the RLC, entity in case that the packet duplication is activated (Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly wherein a radio link failure (RLF) for a cell  group associated with the RLC entity is identified in case that the packet duplication is deactivated (Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs). 

However, Prada does not explicitly teach wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity. However, Park in the same or similar field of endeavor teaches wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity(park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).

Regarding claim 8: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) comprises identifying whether the packet duplication has been activated continuously since a packet was initially transmitted until a time at which the maximum number of retransmissions of the packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 9: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) comprises identifying whether the packet duplication is activated at a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 10: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated (Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT)comprises identifying whether the packet duplication has been activated continuously during a preset time until a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 11: Prada discloses a  terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to: identify that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations), identify that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell(Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW), identify whether a packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), and transmit via the transceiver, to a base station, failure related information associated with the RLC, entity in case that the packet duplication is activated(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly, wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated(Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs).

park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).
 
Regarding claim 18: Prada discloses the  terminal of claim 11, wherein the at least one processor, when identifying whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), is further configured to: identify whether the packet duplication has been activated continuously since a packet was initially transmitted until a time at which the maximum number of retransmissions of the packet is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations).  

Regarding claim 19: Prada discloses the  terminal of claim 11, wherein the at least one processor, when identifying whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), is further configured to: identify whether the packet duplication is activated at a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations).  

Regarding claim 20: Prada discloses a  computer program product comprising a non- transitory computer-readable recording medium having recorded thereon a computer- readable program to be executed on a computing device to cause the computing device to: identify that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations); identify that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell(Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW); identify whether a packet duplication is activated((Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), and  transmit, to a base station, failure related information associated with the RLC entity; in case that the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated(Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs).

park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).


Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable US. Pub. 20200235869 to Pradas  in view of US. Pub. Park to Park  and the combination of Park and Pradas is further combined with US. Pub. 20200145146 Decarreau (hereinafter “Decarreau”).

Regarding claim 7: Prada discloses a packet duplication is activated and at least one allowed cell for a logical channel associated with the RLC entity. However, Park does not explicitly teach the method of claim 1, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG). However, Decarreau in the same or similar field of endeavor teaches the method of claim 1, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG) (Decarreau, see paragraphs [0103-0104], a UE receives indication from MCG RLC that the maximum number of retransmissions has been reached for an SRB or for an MCG or split DRB, or a radio link failure RLF information by MCG). In view of the above, having the method of Prada and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Park as modified by Decarreau within the system of Prada because it would allow  duplication of packets at the PDCP sublayer. Furthermore, both references deal with same field of endeavor, thus modification of Parada  by Park  as modified by Decarreau would have been to achieve increased reliability as well as potentially decreased latency  as disclosed in Decarreau para 0026

Regarding claim 17: Prada discloses a packet duplication is activated and at least one allowed cell for a logical channel associated with the RLC entity. However, Park does not explicitly teach the terminal of claim 11, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG). However, Decarreau in the same or similar field of endeavor teaches the terminal of claim 11, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG) (Decarreau, see paragraphs [0103-0104], a UE receives indication from MCG RLC that the maximum number of retransmissions has been reached for an SRB or for an MCG or split DRB, or a radio link failure RLF information by MCG). In view of the above, having the method of Prada and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Park as modified by Decarreau within the system of Prada because it would allow duplication of packets at the PDCP sublayer. Furthermore, both references deal with same field of endeavor, thus modification of Parada  by Park  as modified by Decarreau would have been to achieve increased reliability as well as potentially decreased latency  as disclosed in Decarreau para 0026

Response to Arguments
 
 Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. See below:
 

 

Applicant argues that transmitting, to a base station, failure related information associated with the RLC entity in case that the packet duplication is activated, wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated, and wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity. Independent claims 11 and 20, although having a different scope, have been similarly amended and recite similar features. Applicant submits that Park and Pradas fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1. The amended claim 1 recites "identifying that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached", "identifying that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell", "identifying whether a packet duplication is activated", "transmitting, to a base station, failure related information associated with the RLC entity in case that the packet duplication is activated", "wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated" 



Applicant argues that wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity".

Examiner respectfully alludes the teaching of Park for the above said limitations because Park teaches a special ID for packet duplication and Examiner respectfully request applicant to see the office action.

 
 
Applicant argues that Decarreau merely discloses, in the paragraph 104, that the radio link failure to be detected for the MCG upon indication from MCG RLC that the maximum number of retransmissions has been reached for the MCG. However, Decarreau does not discloses deactivation of packet duplication as a condition of RLF detection. Thus, Decarreau does not disclose "wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated". 




Applicant argues  that  Pradas merely discloses that the RLC entity having link problem may perform RLC retransmission of the RLC PDU(s) containing the PDCP PDU when packet duplication is enabled. And, Pradas merely discloses that the UE will trigger a RLF procedure when the RLC entity reaches the maximum number of retransmissions. 

Examiner respectfully disagrees with applicant, Prada teaches that one of the reasons RLF is invoked is when the max. retransmission is reached.


Applicant argues that Pradas does not disclose that the RLF is identified when the packet duplication is deactivated. 

Examiner respectfully disagrees with applicant Parada teaches deactivation and also teaches why duplication is deactivated when max. retransmission is reaches, see the office action for more information.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                          /AYAZ R SHEIKH/                                                          Supervisory Patent Examiner, Art Unit 2476